Title: José Corrêa da Serra to Thomas Jefferson, 10 April 1814
From: Corrêa da Serra, José
To: Jefferson, Thomas


          Sir Philadelphia 10 April. 1814
          Mr Short tells me that you intend to give me an invitation to visit you at Monticello; for which i give you my sincere thanks,
			 because no moments of Life can i consider more precious than those i would pass in your company. In the
			 summer
			 or in the fall i will attempt to
			 profit of your Kindness. In the mean time as i am determined to visit Kentucky and the Ohio, an excursion which i presume will take about three months, i intend to begin it about the first of May, and enter Kentucky by Virginia, to return afterwards by Pittsburg. In this manner i shall be able by stopping a day at Charlottesville to pay once more my respects to you, and of presenting to you my compagnon de voyage Mr Walsh, whose name you know by its first productions, which were rather of another hemisphere, but there has been a gradual and great change in his ecliptic; as will naturally happen to every man,
			 who is avant tout a good and sincere American. Such men easily find the high road, only by observing the deviations of party spirit, which are to
			 well meaning persons equivalent to a demonstration ad absurdum
          I dare entreat your favour for an object about which i feel the greatest curiosity. There grows in Louisiana a tree called by the French Bois d’arc, and by the Americans Bow wood. I am sure a word from you to Govr Claiborne can obtain for me a young branch of it or two, pressed in brown paper with their Leaves, and both
			 the male and
			 female flowers, also some of the fruit, either dry, or in a mixture ⅓ wiskey, ⅔ water, also in the proper season some ripe seeds. All this i will consider as a very great favour. I take the Liberty of reminding you of the Louisiana springs being very early.
          My three months residence in New England have afforded me occasion of studying both the sickness and the curative, you will best judge when i meet you; if my
			 view of the matter is correct.
			 I expect i will be so happy as to find Col. Randolph at Monticello, but wherever he may be, my most sincere respect and good wishes are for him.
          I am Sir with the highest consideration
          Your most faithful obedient servtJoseph Corrèa de Serra
        